DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


The following claim limitations 
Aftertreatment device (claims 1, 10 and 16)
A device (claim 10)
has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder 
Device (Aftertreatment device - claims 1, 10 and 16)
Device (A device - claim 10)
coupled with functional language 
For receiving exhaust gas… (Aftertreatment device - claims 1, 10 and 16)
without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
To control an opening and/or closing timing of exhaust valves (A device - claim 10)
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1, 10 and 16 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

Catalytic device or particulate matter filter (¶0024) (Aftertreatment device - claims 1, 10 and 16)
Cam phaser (¶0075) (A device - claim 10)
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1:
The claim recites the limitation "the phase angle" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-9 are rejected due to their dependence on claim 1.

Regarding claim 10:
The claim limitation “the system” of lines 6-7 is unclear. Several systems have been introduced in the claim up to this point (the overall system, intake system or exhaust system) and its unclear which system the limitation is referring to. For the sake of examination, the office has assumed the limitation is referring to the overall “system” introduced in the preamble of the claim.
Claims 11-15 are rejected due to their dependence on claim 1.

Regarding claim 14:


Regarding claim 15:
The claim is unclear because of the “the at least one aftertreatment device” limitation in lines 3-4. This limitation is unclear for the same reason identified in the claim 14 rejection above.

Regarding claim 18:
The claim recites the limitation "the phase angle change" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 19:
The claim recites the limitation "the phase angle change" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-2, 8-10, 16, 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US patent application publication number 2010/0071656 to Freese, V et al. (Freese).
Freese discloses:
Regarding claim 1:
A method, comprising: 
operating an internal combustion engine system (10 of figure 1) including an internal combustion engine (10) with a plurality of cylinders (18) that receive a charge flow from an intake system (intake system that supplies air to intake valves 38), the internal combustion engine (10) system further including an exhaust system (exhaust valves 40 and passages following the exhaust valves) with at least one aftertreatment device (14) for receiving exhaust gas produced by combustion of a fuel provided (¶0013) to at least a portion of the plurality of cylinders (18) from a fueling system (24); 
in response to a thermal management condition (based on thermal condition/information from sensor 46) associated with the at least one aftertreatment device (14), determining a phase angle change for a cam shaft that controls an exhaust valve opening and/or an exhaust valve closing (¶0015, indicates that the control module 48 controls the phasers 37 and 40 for the intake and exhaust valves to control the timing of the valves (opening and closing of the valves) in order to control the operating temperature of the exhaust aftertreatment system 14) of one or more of the plurality of cylinders (18) to adjust a thermal output of the engine; and 
¶0015, indicates that the control module 48 controls the phasers 37 and 40 for the intake and exhaust valves to control the timing of the valves (opening and closing of the valves)).  

Regarding claim 2:
The method of claim 1, wherein changing the phase angle includes operating a cam phaser (37 and 40) connected to an engine cam lobe (inherent, cam lobes attached to camshaft 34 and 36) to advance and/or retard the exhaust valve opening and the exhaust valve closing (¶0015 indicates the timing of exhaust valves is controlled by controlling the phaser 40).  

Regarding claim 8:
The method of claim 1, further comprising limiting the phase angle change based on at least one of: a torque drop limit, a maximum turbine inlet temperature, a minimum turbo speed, a minimum air-fuel ratio, a maximum intake manifold temperature, and one or more emission constraints (temperature of the aftertreatment system 14/emission constraint is used to control the phase angle of the intake and exhaust shafts, ¶0015).  

Regarding claim 9:
The method of claim 1, further comprising determining a fueling compensation factor (digital command that is sent to the fuel injector to turn the injector to a non-injection state as indicated in ¶0012) in response to the phase angle change and ¶0012 indicates that the fuel injector 24 can be adjusted to a non-injection state for the cylinders) to the plurality of cylinders (18) based on the fueling compensation factor.  

Regarding claim 10 (as best understood by the examiner, see the 35 USC 112(b) rejection above for the claim interpretation):
A system (figure 1), comprising: 
an internal combustion engine (10) including a plurality of cylinders (18) that receive a charge flow (inherent flow amount through the intake valves) from an intake system (intake system that supplies air to intake valves 38), an exhaust system (exhaust valves 40 and passages following the exhaust valves) with an aftertreatment device (14) for receiving exhaust gas produced by combustion of a fuel (¶0013) provided to at least a portion of the plurality of cylinders (18) from a fueling system (24); 
a plurality of sensors (temperature sensor 46 and ¶0015 indicates can be a plurality) operable to provide signals indicating operating conditions of the system (¶0015); 
a device (37 and 40, see the interpretation of this limitation in the 35 USC 112(f) interpretation above) to control an opening and/or closing timing of exhaust valves (¶0015, indicates that the control module 48 controls the phasers 37 and 40 for the intake and exhaust valves to control the timing of the valves (opening and closing of the valves)) associated with the plurality of cylinders (18); and 
a controller (48) connected to the plurality of sensors (46) operable to interpret one or more signals from the plurality of sensors (temperature sensor 46 and ¶0015 indicates can be a plurality), wherein the controller, in response to a thermal management condition of the aftertreatment device (14) based on the one or more signals, is configured to change a phase angle of the device at a given engine speed to change a timing of at least one of an exhaust valve opening and an exhaust valve closing (¶0015, indicates that the control module 48 controls the phasers 37 and 40 for the intake and exhaust valves to control the timing of the valves (opening and closing of the valves) in order to control the operating temperature of the exhaust aftertreatment system 14) of one or more of the plurality of cylinders (18).  

Regarding claim 16:
An apparatus for thermal management of an aftertreatment device (14), comprising: 
a controller (48) for connection to a plurality of sensors (temperature sensor 46 and ¶0015 indicates can be a plurality) configured to interpret signals from the plurality of sensors associated with operation of an internal combustion engine (10), wherein the controller is configured to provide a cam phaser position command to vary a thermal output of the internal combustion engine (10) at a given engine speed that changes a phase angle of a cam phaser to modulate a timing of an exhaust valve opening and an exhaust valve closing (¶0015, indicates that the control module 48 controls the phasers 37 and 40 for the intake and exhaust valves to control the timing of the valves (opening and closing of the valves) in order to control the operating temperature of the exhaust aftertreatment system 14) during an exhaust stroke of the internal combustion engine (10) in response to a thermal management condition (thermal condition within the controller based on temperature sensors 46) of the aftertreatment device (14) that is based on one or more signals from one or more of the plurality of sensors (46).  

Regarding claim 18:
The apparatus of claim 16, wherein the controller is configured to limit the phase angle change based on at least one of: a torque drop limit, a maximum turbine inlet temperature, a minimum turbo speed, a minimum air-fuel ratio, a maximum intake manifold temperature, and one or more emission constraints (temperature of the aftertreatment system 14/emission constraint is used to control the phase angle of the intake and exhaust shafts, ¶0015).  

Regarding claim 19:
The apparatus of claim 16, wherein the controller is configured to determine a fueling compensation factor (digital command that is sent to the fuel injector to turn the injector to a non-injection state as indicated in ¶0012) in response to the phase angle change and modifying a fueling amount based on the fueling compensation factor (¶0012 indicates that the fuel injector 24 can be adjusted to a non-injection state for the cylinders).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this 


Claims 3-6, 11-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freese as applied to claims 1, 10 and 16 above, and further in view of US patent application publication number 2009/0288621 to Mikawa et al. (Mikawa) and US patent application publication number 2015/0240686 to Light-Holets et al. (Light-Holets).
Regarding claim 3:
Freese fails to disclose:
The method of claim 1, further comprising determining a feedforward cam phase reference angle in response to at least one of a speed and a load of the internal combustion engine and a feedback cam phase reference angle in response to the thermal management condition, and wherein the phase angle change is based on the feedforward cam phase reference angle and the feedback cam phase reference angle.  
Mikawa teaches:
	A method for calculating a feedforward cam phase reference angle (figure 16, element 502) based on the speed and/or the load (¶0132) of the internal combustion engine and a feedback cam phase reference angle (figure 16, element 503).
Light-Holets teaches:
	A method of thermal management for the exhaust aftertreatment device (20) with a control system (10) that receives a signal from a temperature sensor (¶0022) for a thermal management event.
Mikawa, ¶0005). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Freese to include calculating the feedback cam phase reference angle based on the thermal malmanagement condition as taught by Light-Holets to reduce pollutants and actively manage the exhaust and catalyst system until the engine produces gas temperatures (Light-Holets, ¶0002).  
Regarding claim 4:
Freese fails to disclose:
The method of claim 3, wherein the feedback cam phase reference angle is determined in response to a temperature difference between a target temperature and a measured temperature of the at least one aftertreatment device. 

Light-Holets teaches:
	A method of thermal management for the exhaust aftertreatment device (20) with calculating a temperature difference (114a and 114b, ¶0030) between a target temperature (temperature condition) and a measured temperature (temperature of the SCR catalyst).
114a and 114b, ¶0030) between a target temperature (temperature condition) and a measured temperature (temperature of the SCR catalyst) as taught by Light-Holets to reduce pollutants and actively manage the exhaust and catalyst system until the engine produces gas temperatures (Light-Holets, ¶0002).
Regarding claim 5:
Freese fails to disclose:
The method of claim 3, wherein the feedforward cam phase reference angle is determined from a look-up table based on the speed/load of the engine.  
Mikawa teaches:
	A method for calculating the feedforward cam phase reference angle (figure 16, element 502) based on a look up table (¶00167, “conversion table”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Freese to calculate the feedforward cam phase reference angle based on a look up table/conversion table as taught by Mikawa for the purpose of good responsiveness and high accuracy when the engine starts (Mikawa, ¶0005).
Regarding claim 6:
Freese fails to disclose:
The method of claim 5, wherein the feedforward cam phase reference angle is further based on a predictive temperature model of the at least one aftertreatment device.  


	A method using a predictive temperature model (see the time-temperature accumulation condition that can be determined based on a schedule/predictive temperature stored in a memory of the controller; ¶0037) of the aftertreatment device (¶0037)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Freese to determine the feedforward cam phase reference angle based on a schedule/ predictive temperature model as taught by Light-Holets to reduce pollutants and actively manage the exhaust and catalyst system until the engine produces gas temperatures (Light-Holets, ¶0002).
Regarding claim 11:
	All limitations of the claim are taught by the 35 USC 103 rejection of claim 3 by Freese, Mikawa and Light-Holets.

Regarding claim 12:
	All limitations of the claim are taught by the 35 USC 103 rejection of claim 4 by Freese, Mikawa and Light-Holets.

Regarding claim 13:
	All limitations of the claim are taught by the 35 USC 103 rejection of claim 5 by Freese, Mikawa and Light-Holets.

Regarding claim 14:
	All limitations of the claim are taught by the 35 USC 103 rejection of claim 6 by Freese, Mikawa and Light-Holets.

Regarding claim 17:
	All limitations of the claim are taught by the 35 USC 103 rejection of claim 3 by Freese, Mikawa and Light-Holets.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freese as applied to claim 16 above, and further in view of US patent application publication number 2015/0211961 to Ueno et al. (Ueno).
Regarding claim 20:
Freese fails to disclose:
The apparatus of claim 16, wherein the controller is further configured to estimate a pumping torque of the engine as a function of engine speed, exhaust manifold pressure, intake manifold pressure, and cam phaser position.  

Ueno teaches:
	A controller that calculates pumping torque (figure 6, ¶0063) as a function of engine speed (NE), exhaust manifold pressure (PEX), intake manifold pressure (PIN), and cam phaser position (CAIN or CAEX) (¶0063-0067).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Freese to add the functionality to the controller of NE), exhaust manifold pressure (PEX), intake manifold pressure (PIN), and cam phaser position (CAIN or CAEX) as taught by Ueno to improve the variable valve timing control of the engine when the sensed values are not accurate (¶0024).

Allowable Subject Matter
Claim 7 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following is pertinent prior art: US patent application publication number 2006/0130463 to Miura (see the valve lift control (S3, S8, S10, S13)) and US patent application publication number 2017/0159578 to Moon et al. (see controlling VVT in order to control catalyst device (¶0007).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY G HARRIS/Examiner, Art Unit 3746